Citation Nr: 1642604	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-47 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for mixed tension type and vascular headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to
December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Houston, Texas, Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for headaches, rated 10 percent, effective August 27, 2008.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2015, the case was remanded for additional development.  

The issue of service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected right shoulder disability, has been raised by the record (in an October 2002 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The matter of the rating for headaches is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In December 2015, the Board remanded this appeal for further development, to include obtaining a VA medical examination and updated VA treatment records.  An April 2016 VA Compensation and Pension headaches examination report is associated with the record, along with VA treatment records through May 2016.  A May 24, 2016, treatment record notes complaints of head pain, neck pain, vertigo/dizziness, and reports of falling; a referral was placed for an MRI.  In June 2016, VA received a statement from the Veteran in which he reported undergoing an MRI of his head on June 8, 2016; the report of the study and follow-up medical consultation/evaluation are not associated with the Veteran's record.  Under the United States Court of Appeals for the Federal Circuit (Federal Circuit) decision in Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) such records must be secured for the record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding records of VA evaluations and treatment the Veteran has received for headaches (since May 2016), to specifically include the report of a June 2016 MRI of the head and records of any follow-up consultation/evaluation/ medical treatment.  

2.  The AOJ should then review the record, arrange for any further development suggested (to include an examination if additional records received suggest a worsening of the disability), and readjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

